Exhibit 10.2

CONSULTING AGREEMENT

AGREEMENT by and between comScore, Inc. (the “Company”) and Christiana Lin, Esq.
(the “Consultant”), dated as of the 12th day of January, 2017. The parties agree
as follows:

1.    Engagement. The Company hereby engages Consultant and Consultant hereby
accepts such engagement, as an independent contractor, to provide certain
consulting services.

2.    Consulting Period. The “Consulting Period” means the period beginning on
February 2, 2017, and ending on August 2, 2017, unless terminated earlier
pursuant to any of the termination provisions contained in Section 7.

3.    Consulting Duties. (a) Consultant agrees that, based on her period of
employment with the Company, she has had access to legal advice provided to the
Company and involving Consultant during her period of employment. Consultant
will continue to provide information and advice related to the Company’s legal
position during the Consulting Period to the Company’s General Counsel (the
“Services”) as may from time to time be requested by the General Counsel or her
designees, including but not limited to the Company’s management team, its
lawyers or other representatives. Consultant agrees that the Services are
subject to the attorney-client privilege, that this privilege belongs to and is
controlled by the Company and that she may not waive the Company’s privilege.

(b) During the Consulting Period, Consultant agrees to devote such time as may
be reasonably necessary to discharge the responsibilities assigned to Consultant
hereunder and to use Consultant’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. Consultant further agrees that during the
first six weeks of the Consulting Period, and to the extent reasonably
necessary, she will be available onsite at the Company’s offices to provide the
Services.

(c) During the Consulting Period, Consultant may work for or provide consulting
or advisory services to any individual or business, unless such engagement or
assignment would violate any duty or obligation owed by Consultant to the
Company under any other written agreement.

4.    Status of Consultant.    The parties understand and acknowledge that
Consultant is acting as an independent contractor providing services in her
capacity as Consultant. The parties acknowledge that Contractor is not an
employee, agent, partner or joint venturer of the Company and has no authority
whatsoever to bind the Company to any contract or other obligations or to make
any representations on behalf of the Company except in connection with her
performance of the Services set forth in Section 3. The parties acknowledge that
the Services provided under this Agreement are non-exclusive and that Consultant
may provide similar consulting services to other parties subject to Section
3(b). The Parties agree that Consultant will have discretion to determine the
method, details, and means of performing the Services to be carried out for the
Company. The Parties agree that the Company retains the right to set the time
deadlines, to determine the specific projects for which Consultant shall provide
Services, to

 

Page 1 of 5



--------------------------------------------------------------------------------

determine the priority of projects for which Consultant shall provide Services,
to specify financial constraints, and to exercise a power of acceptance over the
results of the Services performed by the Consultant to ensure satisfactory
performance.    

5.    Consulting Fees. (a) During the Consulting Period, the Company will pay
the Consultant a monthly consulting fee (“Consulting Fee”) of $83,333.33, which
fee shall be due and payable by the fifth of the month in which the Services are
to be provided; provided, however, that no Consulting Fee shall be due for the
month of August 2017. Consultant agrees that if this Agreement is terminated
during any month for which the monthly Consulting Fee has already been paid to
Consultant, Consultant will return any such portion of the monthly Consulting
Fee which exceeds a pro-rated amount of the monthly Consulting Fee based on the
number of days in the month for which Consultant provided the Services divided
by the number of days in the month. Consultant agrees to deliver a Form W-9 to
the Company before any Consulting Fee will be paid. In addition, the Company
will reimburse the Consultant for all reasonable and necessary business expenses
required to perform the Services provided to the Company under this Agreement,
in accordance with the Company’s standard procedures and policies regarding
reimbursable business expenses.

(b) The Consultant shall not receive any compensation, payments, or benefits
from the Company in addition to that described in this Section 5, unless the
Company in its sole discretion decides otherwise. For purposes of outstanding
equity awards previously issued to Consultant under the Company’s 2007 Equity
Incentive Plan (the “2007 Plan”), Consultant shall continue to be a “Service
Provider” (as defined in and contemplated by the 2007 Plan) during the
Consulting Period.

6.    No Employee Benefits. Consultant hereby acknowledges that her relationship
with the Company pursuant to this Agreement entitles her only to the payment for
Services as specified in Section 5 and in no way entitles her to any benefits
from the Company or from any benefit plan maintained by the Company for its
employees.

7.    Termination of Consulting Period. The Consulting Period shall terminate
immediately upon the occurrence of any of the following events:

(a) The reasonable, good faith determination by the Company that Consultant has
failed in any material respect to carry out the Services under this Agreement,
provided that the Company provides Consultant with 10 days’ written notice prior
to terminating this Agreement pursuant to this Section 7(a) and Consultant has
not cured such failure within the 10-day period;

(b) Upon the death of Consultant; or

(c) The reasonable, good faith determination by the Company that Consultant is
in material breach of the Separation and General Release Agreement dated
January 12, 2017 between Consultant and the Company, including all exhibits
attached thereto (the “Release”); or

(d) By either party after the first three months of the Consulting Period, in
the event that Consultant commences employment (either for herself or as a
partner, officer, director,

 

Page 2 of 5



--------------------------------------------------------------------------------

employee, agent, independent contractor, co-venturer, or consultant of/with any
person, partnership, corporation, or other enterprise) which results in the
consulting arrangement set forth by this Agreement becoming untenable or
unworkable.

8.    Confidential Information. (a) The Consultant shall hold in a fiduciary
capacity, for the benefit of the Company, all secret or confidential
information, knowledge or data relating to the Company (including, without
limitation, any non-public information that relates to the actual or anticipated
business or research or development of the Company, technical data, trade
secrets or know-how, including, but not limited to, research, product plans or
other information regarding the Company’s products or services and markets
therefor, customer lists and customers (including, but not limited to, customers
of the Company on whom Consultant calls or with whom Consultant becomes
acquainted with during the term of this Agreement), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, panel recruitment, maintenance and
operation, marketing, finances or other business information) that the
Consultant obtains during the Consulting Period that is not public knowledge
(other than as a result of the Consultant’s violation of this Section 8(a))
(“Confidential Information”). For the purposes of this Section 8(a), information
shall not be deemed to be publicly available merely because it is embraced by
general disclosures or because individual features or combinations thereof are
publicly available. The Consultant shall not communicate, divulge or disseminate
Confidential Information at any time during the Consulting Period except with
the prior written consent of the Company, or as otherwise required by law or
legal process. All records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that the Consultant uses, prepares or comes into
contact with during the course of the Consulting Period shall remain the sole
property of the Company and shall be turned over to the Company, as applicable,
upon termination of the Consulting Period. The Company agrees that it will use
its best efforts to refrain from providing Consultant with material, non-public
Confidential Information without the prior written approval of the General
Counsel of the Company.

(b) The Consultant acknowledges and agrees that: (i) the purpose of the
foregoing covenants is to protect the goodwill, trade secrets and other
Confidential Information of the Company; (ii) because of the nature of the
businesses in which the Company is engaged and because of the nature of the
Confidential Information to which the Consultant has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company in the event the Consultant breached any of the covenants of this
Section 8; and (iii) remedies at law (such as monetary damages) for any breach
of the Consultant’s obligations under this Section 8 would be inadequate. The
Consultant therefore agrees and consents that if she commits any breach of a
covenant under this Section 8 or threatens to commit any such breach, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. With
respect to any provision of this Section 8 finally determined by a court of
competent jurisdiction to be unenforceable, the Consultant and the Company
hereby agree that such court shall have jurisdiction to reform this Agreement or
any provision hereof so that it is enforceable to the maximum extent permitted
by law, and the parties agree to abide by such

 

Page 3 of 5



--------------------------------------------------------------------------------

court’s determination. If any of the covenants of this Section 8 are determined
to be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the Company’s right to enforce any
such covenant in any other jurisdiction.

(c) The Consultant acknowledges and agrees that all Company property, whether or
not maintained in “hard-copy” or electronic/magnetic form (including disks and
computer drives), provided to or made available to Consultant including but not
limited to the Company’s existing or potential clients or employees and the
Company’s business and its operation shall be the Company’s property, and shall
be delivered to the Company or, at the Company’s option, destroyed immediately
upon termination or expiration of this Agreement or request by the Company.

9.    Indemnification. During the Consulting Period, the Consultant and the
Company agree that the Indemnification Agreement executed by Consultant on
June 29, 2005 shall apply to the Services provided under this Agreement as if
she were an officer, director, employee or agent of the Company.

10.    Successors. (a) This Agreement is personal to the Consultant and, without
the prior written consent of the Company, shall not be assignable by the
Consultant.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

11.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Consultant:

Christiana Lin, Esq.

P.O. Box 5306

Arlington, VA 22205

with a copy to:    

Amy J. Traub, Esq.

Baker & Hostetler, LLP

45 Rockefeller Plaza

New York, NY 10111-0100

 

Page 4 of 5



--------------------------------------------------------------------------------

If to the Company:

comScore, Inc.

Attention: General Counsel

11950 Democracy Drive, Suite 600

Reston, VA 20190

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressees.

(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(d) The parties acknowledge and agree that the Consulting Fees for services
during the Consulting Period will be rendered by the Consultant as an
independent contractor rather than an employee, and that the Consultant will
therefore be solely responsible for paying all taxes with respect to his
compensation for such services. The parties agree to report and treat for tax
and other purposes that the services and income therefrom are as an independent
contractor and not as an employee. Consultant acknowledges and agrees that she
shall indemnify the Company and hold the Company harmless for any tax liability
(including any penalties and/or attorneys’ fees) incurred by Consultant as a
result of the payments described herein. Consultant further acknowledges and
agrees that the Company is not undertaking to advise her with respect to any tax
consequences of these payments, and that she is solely responsible for
determining those consequences and satisfying all applicable tax obligations
resulting from these payments.

(e) The Consultant’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Consultant or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument. To be clear, this Agreement shall not be effective until the
date upon which both Parties have signed at least one counterpart, whichever is
later (the “Effective Date”).

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant’s hand and,
pursuant to due authorization, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.

 

comScore, Inc.     Christiana Lin, Esq.

/s/ Gian Fulgoni

   

/s/ Christiana Lin

Title:  

Chief Executive Officer

    Christiana Lin, Esq.

 

Page 5 of 5